DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Note: "EP 3690465” and “EP 3640659", which are equivalent of US 20200264243 and US 20210141035 respectively, provided by the applicant (IDS filed on 10/19/21). However these references are from same inventor, assignee and do not qualified as prior under AIA .

Response to Amendment

Applicant's Amendment and Response filed 11/18/2021 has been entered and made of record. This application contains 6 pending claims. 
Claims 1 and 4-5 have been amended.
Claim 6 is cancelled.

Allowable Subject Matter
Claims 1-5 and 7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding to claims 1, 4 and 5, the prior arts of record, alone or in combination, do not fairly teach or suggest “wherein the magnetic sensor further comprises a control layer between a nonmagnetic substrate and the hard magnetic material layer, and wherein the control layer is configured to control the magnetic anisotropy of the hard magnetic material layer in the in-plane direction” which was incorporated from cancelled claim 6 (indicated as allowable subject matter in previous action).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON T LE/Primary Examiner, Art Unit 2863